177 S.W.3d 847 (2005)
Dorothy WILLIAMS, Appellant,
v.
BEST VALUE FURNITURE, Defendant.
No. ED 85557.
Missouri Court of Appeals, Eastern District, Division One.
November 1, 2005.
Rehearing Denied December 7, 2005.
Dorothy Williams, St. Louis, pro se.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.
PER CURIAM.
Dorothy Williams ("plaintiff") appeals the judgment of the trial court. The court granted judgment in her favor. Plaintiff attempts to assert several claims on appeal, including error in the exclusion of evidence, and error in the final judgment in her favor. We affirm in part and remand in part.
Plaintiff filed suit against Best Value Furniture ("defendant"), alleging fraudulent misrepresentation and negligent misrepresentation regarding furniture she purchased from the company. The trial court heard the cause, and found in favor of plaintiff. The court awarded a judgment for damages and granted defendant's motion to dismiss count two of the petition. Plaintiff now appeals.
Plaintiff asserts a number of claims on appeal, including the claim that the trial court erred in its final judgment. The judgment is inconsistent as to the amount *848 of damages awarded. The typewritten judgment recites a damage award of $5,000.00 both numerically and in written word. The typewritten numerical amount of $5,000.00 is crossed out and $1,000.00 was handwritten on the judgment. However, no change was made to the typewritten word recital of "Five Thousand Dollars." The record would support either amount of damages. As a result of this inconsistency in the judgment, we remand the cause to the trial court for the sole purpose of clarification of the judgment as to the amount of damages awarded to plaintiff.
With respect to plaintiff's remaining claims, we have reviewed the brief of plaintiff and the record on appeal, and we find no error. No jurisprudential purpose would be served by a written opinion regarding these issues. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for that disposition.
The judgment of the trial court is affirmed in part in accordance with Rule 84.16(b) and remanded in part.